Citation Nr: 1743745	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the November 23, 1970 rating decision denying service connection for a low back disability, to include spondylolysis and spondylolisthesis.

2.  Entitlement to a left ankle disability rating in excess of 30 percent prior to April 3, 2014, and in excess of 40 percent thereafter.

3.  Entitlement to a right ankle disability rating in excess of 20 percent prior to April 3, 2014, and in excess of 40 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities prior to April 3, 2014.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on merged appeals from July 2011 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran previously submitted a claim stating that his left and right ankle disabilities warrant higher ratings.  See Claim, received February 28, 2011.  A July 2011 rating decision increased the Veteran's right ankle disability rating to 20 percent, effective January 25, 2011, as this was the date the evidence showed that an increase was warranted.  The Veteran's left ankle disability rating remained unchanged.  Subsequently, the Veteran's representative submitted a new claim for increased ankle ratings, which was received by VA on August 31, 2011.  A June 2012 rating decision continued the left and right ankle disability ratings.  The Veteran's Notice of Disagreement (NOD) was timely received in June 2014.  A SOC was issued in January 2013, and the Veteran's substantive appeal was received later that same month.  A January 2017 rating decision granted a 40 percent rating for both ankles, effective April 3, 2014.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2014, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) regarding the issues of increased ratings for the left and right ankle disabilities; a transcript of the hearing is associated with the claims file.  In May 2017, the Board sent the Veteran a letter informing him that the VLJ who had conducted the February 2014 hearing was no longer employed at the Board (and, thus, is unable to participate in any further adjudication of the Veteran's claims).  This letter notified the Veteran that his case would be reassigned to another VLJ and informed him of the right to request another optional Board hearing within 30 days of the date on the letter.  The Veteran did not respond.

In February 2014, the Veteran raised a motion for CUE in a November 1970 on the basis that the condition was noted in his service treatment records.  A May 2014 rating decision denied the Veteran's claim for clear and unmistakable error regarding a November 1970 rating decision that denied service connection for spondylosis.  The Veteran's NOD was timely received in May 2014.  A SOC was issued in October 2014 and the Veteran's substantive appeal was received later that same month.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) regarding the issue of clear and unmistakable error; a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

The Board previously considered the issues of left and right ankle disability ratings in January 2017, and remanded those issues for adjudication by the Agency of Original Jurisdiction (AOJ).  That development was completed, and the case returned to the Board for further appellate review.

The Veteran's representative presented additional arguments at a May 2015 Board hearing before the undersigned.  He stated that the Veteran's spondylolysis and spondylolisthesis "are interrelated" and that the Veteran should have been service-connected "as soon as the back disorder became law."  See Board hearing transcript, 3.  The Veteran's representative acknowledged that during the time of the November 1970 rating decision, the Veteran's low back disability was not considered by law as a service-connected injury because it was determined to be a constitutional or developmental abnormality.  Id.  The representative stated his belief that "...at the very least, [the Veteran] should be granted when it became the date of injury on record, that he should have been granted that, and that to [him] is CUE."  Next, the Veteran's representative argued that the correct facts were not known at the time of the November 1970 rating decision, but then conflated his understanding of the facts at the time of the decision with subsequent medical findings as well as a purported subsequent change in the law that would warrant service connection for this disability.  Id. at 5-6.  The confusion of the representative's actual argument in favor of CUE was also acknowledged by the undersigned as the representative maintained that a liberalizing law came into effect after the November 1970 rating decision that would warrant service connection for this claim.  Id. at 8-9.

At the May 2015 Board hearing, the Veteran's representative raised new allegations of Clear and Unmistakable Error (CUE) regarding the November 1970 rating decision that denied service connection for spondylolysis.  Specifically, the Veteran argued there was a separate condition that was not a constitutional defect, there was a pending informal claim, that a law had changed and that the ankle condition affected his back.  These new allegations of CUE in that November 1970 rating decision have never been adjudicated by the RO.  The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, when a new theory of CUE is presented first to the Board, such matter is not "subject to decision by the Secretary," and the Board would lack appellate jurisdiction over the newly raised theory of CUE.  Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  In such a circumstance, the Board is obligated to refer these new theories of CUE to the RO to "be decided in the same manner as any other claim."  38 U.S.C.A § 5109A (e); see Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  Accordingly, the allegations of CUE in prior RO decisions as raised at the Board hearing are referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b) (2016).

The Board notes that the TDIU claim is on appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 3, 2014, the Veteran's left ankle disability more nearly approximated symptoms manifested by complaints of pain and marked limited motion, as well as ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.

2.  Prior to April 3, 2014, the Veteran's right ankle disability more nearly approximated symptoms manifested by complaints of pain and marked limited motion, as well as ankylosis in good weight-bearing position.

3.  Since April 3, 2014, the Veteran's left and right ankle disabilities more nearly approximated symptoms manifested by ankylosis with abduction, adduction, inversion or eversion deformity for both ankles.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for a left ankle disability prior to April 3, 2014, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5270 (2016).

2.  The criteria for a rating greater than 20 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5010-5271 (2016).

3.  The criteria for a rating greater than 40 percent for a left ankle disability since April 3, 2014, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5270 (2016).

4.  The criteria for a rating greater than 40 percent for a right ankle disability since April 3, 2014, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5270 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Ratings, Left and Right Ankle Disabilities

The Veteran previously submitted a claim that was received by VA on February 28, 2011, that his left and right ankle disabilities warrant higher ratings.  At this time, the Veteran was service-connected for a right ankle arthritis and in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5271, effective May 1, 1971.  He was also service-connected for a residuals of a left ankle fracture and in receipt of 30 percent rating under DC 5270, effective May 1, 1971.  A July 2011 rating decision increased the Veteran's right ankle disability rating to 20 percent, effective January 25, 2011, as this was the date the evidence showed that an increase was warranted.  See 38 C.F.R. § 3.400(o)(2).  The Veteran's left ankle disability rating remained unchanged.  Subsequently, the Veteran's representative submitted a new claim for increased ankle ratings, which was received by VA on August 31, 2011.  A June 2012 rating decision continued the left and right ankle disability ratings.  A January 2017 rating decision granted a 40 percent rating for both ankles under DC 5003-5270, effective April 3, 2014.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  For increased rating claims, an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5270 (ankylosis of the ankle), a 20 percent rating is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity, warrants a 40 percent disability rating.  38 C.F.R. § 4.71a.

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.  

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.

Prior to April 3, 2014

After a full review of the record, and as discussed below, the Board concludes that prior to April 3, 2014, ratings in excess of 20 percent for the right ankle and 30 percent for the left ankle disabilities are not warranted.

VA treatment records from January 2011 show treatment for bilateral ankle and midfoot pain with significant osteoarthritis.  Previous radiographs showed complete fusion of the left ankle joint and no apparent fusion of the right tibiotalar joint.  At this time, the Veteran complained of pain with weight bearing and ambulation.  Physical examination of the ankles showed right ankle dorsiflexion to negative five degrees with the knee extended and zero degrees with the knee flexed.  The left ankle dorsiflexion was zero degrees with the knee both extended and flexed.

The Veteran received a VA examination for the ankles in June 2011.  At that time, he endorsed ongoing bilateral ankle pain.  He said that the ankles swell up on him and that he had a constant low-level pain that he defined as a dull, aching pain.  The Veteran described the location of this pain as in the anterior joint line and in the heels.  He also endorsed flare-ups of increased pain several times a day that last for an hour.  He said that flare-ups were aggravated by prolonged standing, walking, and prolonged sitting.  He alleviated it by resting and taking ibuprofen.  The Veteran said that the ibuprofen helped a little bit and had not caused any side effects.  During a flare-up, the Veteran said there was no additional limitation of motion or functional impairment.  He had been given orthotics by podiatry, which were not helpful.  There were no functional limitations on standing or walking.  The Veteran did not have a history of neoplasm and there were no other flare-ups or treatments.  The VA examiner noted that prior VA podiatry treatment x-rays were performed, which showed significant asymmetric joint space narrowing of the tibiotalar joint with subchondral sclerosis of the right ankle.  These x-rays also showed asymmetric joint space narrowing of the talonavicular joint with subchondral sclerosis and dorsal osteophyte formation of the talar head.  There was decreased calcaneal inclination angle and subchondral sclerosis of the subtalar joint.  The left ankle x-rays showed the left tibiotalar joint was completely fused.  There was asymmetric joint space narrowing of the talonavicular joint with subchondral sclerosis and dorsal osteophyte formation of the navicular and dorsal deviation of the navicular on the talus.  There was decreased calcaneal inclination and the subtalar joint was asymmetric with significant subchondral stenosis.  The VA podiatrist had stated in the assessment and plan that the Veteran had posttraumatic and degenerative arthritis of the rearfoot, midfoot, and a malunion of the right tibiotalar joint.  There were no findings on the x-rays to indicate gouty arthritis.

Physical examination of the left and right ankles did not reveal any atrophy, posture abnormalities or fixed deformities.  Range of motion testing revealed the following: right ankle dorsiflex to 10 degrees with pain at the end range and plantar flexion to 25 degrees with pain at the end range; left ankle plantar flexion from 5 to 15 degrees (In other words, he cannot dorsiflex the ankle past 5 degrees of plantar flexion).  The left ankle had pain throughout the range of motion both on dorsiflexion and on plantar flexion.  His strength was normal at 5/5.  Sensation and reflexes were also normal.  Both joints were stable to varus, valgus, anterior and posterior drawer testing.

The June 2011 VA examiner also commented that the Veteran was capable of self-care and that he avoided a lot of heavy and repetitive lifting due to his back condition.  He could do his yard work, but had to do it in short intervals due to the feet and ankle along with the back.  There were no other specific limitations from his above-claimed condition.  The examiner further noted that the Veteran had not worked for over 20 years.  The Veteran told the examiner that he did file for unemployment, but was denied because he had not worked enough hours to qualify for that program.  The examiner said that the Veteran was essentially retired.

The Veteran received another VA examination in December 2011.  He endorsed constant pain in both ankles with periods of exacerbated pain.  He also developed gout in his ankles.  He was found to have osteopenia on a recent x-ray of his ankle.  He was using bilateral ankle braces that are only removed when swelling occurs.  The Veteran stated that he had not had meaningful employment since being discharged from service.  The Veteran said that flare-ups affect his ankles because he was unable to walk due to the pain and swelling.  These flares were due to both the degenerative changes and to gout.  The symptoms of pain, swelling, and tenderness were brought on with only minimal standing or ambulation.  The gout flares were about once per month.  He said that each flare lasted 3 to 5 days.  The examiner commented that the approximate percentage of impairment due to the degenerative changes is 84 percent.  Initial range of motion testing showed the following: right ankle plantar flexion to 25 degrees with pain at 20 degrees; right ankle dorsiflexion to 10 degrees with pain at 5 degrees; left ankle plantar flexion to 20 degrees with pain at 5 degrees; left ankle plantar dorsiflexion to 15 degrees with pain at 10 degrees.  

Repetitive use testing showed right ankle plantar flexion to 25 degrees and dorsiflexion to 10 degrees, as well as left ankle plantar flexion to 20 degrees and dorsiflexion to 15 degrees.  There was no additional limitation in range of motion following repetitive use testing.  The Veteran had additional functional loss and/or impairment of the ankles that was characterized by less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weight bearing.  The Veteran had localized tenderness or pain on palpation of both ankles.  Muscle strength testing showed active movement against some resistance (4/5) for both ankles (plantar flexion and dorsiflexion).  Joint stability testing did not reveal any abnormalities.  The Veteran did not have ankylosis of either ankle.  Other pertinent physical findings, complications, conditions, signs, and/or symptoms included only scars related to the bilateral ankle surgeries.  However, the scars were not found to be painful, unstable, or equal a total area of 39 square centimeters.  The Veteran was noted to regularly use a wheelchair and constantly use a walker due to his bilateral ankle disabilities.  Diagnostic testing continued to show degenerative arthritis of the left ankle.  There were no other significant diagnostic testing results.  

The VA examiner commented that the Veteran had constant, moderate pain of both ankles that was exacerbated by any weight bearing performed when standing or with ambulation.  With exacerbation of pain, the examiner said that the Veteran was unable to perform weight bearing.  The Veteran denied any meaningful employment since being discharged from service.  The examiner also said that the Veteran's bilateral gout symptoms are not related to his service-connected bilateral ankle disabilities. 

Private treatment records from December 2011 contain x-ray findings of left ankle arthritis, classified as mild to moderate degenerative joint disease.

On VA examination in April 2013, the Veteran continued to endorse bilateral ankle pain since service.  He stated the pain was worse the past few years and that he now wears lace-up braces.  He also endorsed tremendous pain with weight bearing and said that this prevents him from working.  The Veteran said that flare-ups affect the function of his ankles and that he "absolutely cannot walk on [his] feet when they are swollen."  Initial range of motion testing revealed the following: right ankle plantar flexion to 20 degrees with pain at zero degrees; right ankle dorsiflexion to 10 degrees with pain at zero degrees; left ankle plantar flexion to 10 degrees with pain at zero degrees; left ankle dorsiflexion to zero degrees with pain.  

Repetitive use testing revealed the following: right ankle plantar flexion to 10 degrees; right ankle dorsiflexion to 20 degrees or greater; left ankle plantar flexion to zero degrees; left ankle dorsiflexion to 10 degrees.  There was no additional limitation in range of motion of the ankle following repetitive use testing.  Functional loss and/or impairment of the bilateral ankles included the following: less movement than normal; pain on movement; disturbance of locomotion; pain on weightbearing and movement with weightbearing.  There was localized tenderness or pain on palpation of the bilateral ankle joints.  Muscle strength and joint stability testing did not reveal any abnormalities.  The Veteran had ankylosis of the subtalar and/or tarsal joint in good weight-bearing position for both ankles.  Other pertinent physical findings, complications, conditions, signs, and/or symptoms included only scars related to the bilateral ankle surgeries.  However, the scars were not found to be painful, unstable, or equal a total area of 39 square centimeters.  The Veteran was noted to regularly use a brace and constantly use a walker due to his bilateral ankle disabilities.  Diagnostic testing continued to show degenerative arthritis of the left ankle.  There were no other significant diagnostic testing results.  

The VA examiner commented that the Veteran's bilateral ankle disability affected his ability to work.  The examiner found that the Veteran has great difficulty walking and standing.  The examiner recommended that the Veteran's employment options include sit-down work only with wheelchair access and handicapped restroom access.  The examiner also commented that the Veteran's gout might be a key cause of his ankle flare-ups. 

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his bilateral ankle disabilities.  The Veteran has reported that he is limited in activities such as standing and walking because of his bilateral ankle disabilities.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  The Veteran is competent to report symptomatology relating to his bilateral ankle disabilities because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  

The Board finds that the question of the severity of his bilateral ankle disabilities is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for these disabilities.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his bilateral ankle disabilities.  

Consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when the Veteran's right ankle disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Indeed, the Veteran's right ankle disability is assigned a separate 20 percent rating under Diagnostic Code 5271 during the rating period prior to April 3, 2014.  As 20 percent is the maximum available rating for limitation of the motion of the ankle under DC 5271, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, is not required for the right ankle.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  Prior to April 3, 2014, the evidence of record indicates that the Veteran's service-connected right ankle was primarily manifested by marked limitation of motion.  The Veteran's left ankle was primarily manifested by marked limitation of motion and ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and ten degrees.  Accordingly, DC 5271 was the most appropriate Code to use for the right ankle during this period as was DC 5270 for the left ankle.  See Butts v. Brown, 5 Vet. App. 532 (1993).  There is no medical or lay evidence of other ankle symptoms that would not result in the pyramiding of other ankle-related Diagnostic Codes.  DC 5270 provides for a higher rating based on ankylosis of the ankle.  However, the Veteran does not meet the DC 5270 criteria for a 30 percent rating for the right ankle because he has not been shown, at the least, to have ankylosis between 30 and 40 degrees in plantar flexion, or between 0 and 10 degrees in dorsiflexion.  There is no medical diagnosis or indication of ankylosis during this period that would result in the next higher rating available even though on VA examination in April 2013 the Veteran had ankylosis of the subtalar and/or tarsal joint in good weight-bearing position for both ankles, which warrants a 20 percent rating.  

The Veteran's left ankle was rated at 30 percent under DC 5270 since May 1, 1971.  A 40 percent rating for the left ankle is not warranted during this period prior to April 3, 2014, as the evidence does not show ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  The Board considered DC 5272 for ankylosis of the subastragalar or tarsal joint, DC 5273 malunion of os calcis or astragalus, and DC 5274 for astragalectomy.  However, these ratings would not provide the Veteran with a higher rating than those currently assigned.  Furthermore, the Veteran and his representative have not contended, nor have the medical records indicated, that the Veteran has been diagnosed or treated for these conditions other than ankylosis of the subastragalar or tarsal joint, as previously discussed.  The Veteran's right ankle symptoms are clearly accounted for in the 20 percent rating pursuant to DC 5271 and the Veteran's left ankle symptoms are clearly accounted for in the 30 percent rating pursuant to DC 5270.  Therefore, DC 5270 (for the right ankle only), as well as 5272, 5273, and 5274 (for both ankles) are not applicable. 

Based on the foregoing, the Board concludes that prior to April 3, 2014, the Veteran's right ankle disability was no more than 20 percent disabling  and the left ankle disability was no more than 30 percent disabling.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Since April 3, 2014

The Veteran received another VA examination in April 2014.  He endorsed pain in both feet, especially with weight bearing.  The Veteran said that he received Arizona braces about two years ago and started using a cane about one year ago.  At this time, the Veteran did not report that flare-ups affect the function of his ankles, but said that there is constant pain and stiffness.  He also said that he could only tolerate walking and standing still for about five to ten minutes.  Initial range of motion testing revealed the following: right ankle plantar flexion to 45 degrees with pain at 30 degrees; right ankle dorsiflexion to 10 degrees with pain at 5 degrees; left ankle plantar flexion to 5 degrees with pain at zero degrees; left ankle dorsiflexion to zero degrees with pain.  

Repetitive use testing revealed the following: right ankle plantar flexion to 45 degrees; right ankle dorsiflexion to 10 degrees; left ankle plantar flexion to 5 degrees; left ankle dorsiflexion to zero degrees.  Functional loss and/or impairment of the bilateral ankles included the following: less movement than normal; pain on movement; deformity, and; interference with sitting, standing, and weight bearing.  The examiner opined that right ankle dorsiflexion is expected to lose about five degrees flexion during flare-ups.  Muscle strength testing was normal.  The examiner was not able to test joint stability at this time.  The Veteran had ankylosis in plantar flexion, less than 30 degrees and with abduction, adduction, inversion or eversion deformity for both ankles.  Other pertinent physical findings, complications, conditions, signs, and/or symptoms included only scars related to the bilateral ankle surgeries.  However, the scars were not found to be painful, unstable, or equal a total area of 39 square centimeters.  The Veteran was noted to constantly use a cane to help with weight bearing and balance due to his bilateral ankle disabilities.  Diagnostic testing continued to show degenerative arthritis, ankylosis and diffuse osteopenia of both ankles.  There were no other significant diagnostic testing results.  The VA examiner commented that the Veteran's bilateral ankle disability affected his ability to work in the following ways: restricted to lifting 10 to 20 pounds; can only walk about 200 to 300 feet or tolerate walking for about five minutes at a time and also within an 8-hour work day, and; can only tolerate standing for about five to ten minutes at a time and within an 8-hour work day.

The Veteran testified before a Veterans Law Judge in February 2014.  He endorsed worsened ankle pain and said that he wore ankle braces and used a cane.  He explained that he wears Arizona ankle braces to keep them from moving.  The Veteran said that his ankles are fused on an angle and that they are extremely painful to straighten.  He also stated that he takes pain medication for these disabilities.     

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his bilateral ankle disabilities.  The Veteran has reported that he is limited in activities such as standing and walking because of his bilateral ankle disabilities.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  The Veteran is competent to report symptomatology relating to his bilateral ankle disabilities because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  

The Board finds that the question of the severity of his bilateral ankle disabilities is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his bilateral ankle disabilities.  

Consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when the Veteran's bilateral ankle disability is already rated at the maximum rating for ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  As 40 percent is the maximum available rating for the ankle under DC 5270, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, is not required.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  Since April 3, 2014, the evidence of record indicates that the Veteran's service-connected bilateral ankles are primarily manifested by ankylosis with abduction, adduction, inversion or eversion deformity for both ankles.  Accordingly, DC 5270 is the most appropriate Code to use.  See Butts, 5 Vet. App. at 532.  There is no medical or lay evidence of other ankle symptoms that would not result in the pyramiding of other ankle-related Diagnostic Codes.  The Board considered DC 5272 for ankylosis of the subastragalar or tarsal joint, DC 5273 malunion of os calcis or astragalus, and DC 5274 for astragalectomy.  However, these ratings would not provide the Veteran with a higher rating than those currently assigned.  Furthermore, the Veteran and his representative have not contended, nor have the medical records indicated, that the Veteran has been diagnosed or treated for these conditions.  The Veteran's bilateral ankle symptoms are clearly accounted for in the 40 percent ratings pursuant to DC 5270.  Therefore, DC 5272, 5273, and 5274 are not applicable. 

Based on the foregoing, the Board concludes that the Veteran's right and left ankle disabilities are no more than 40 percent disabling each for the appeal period since April 3, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record during both periods of the appeal.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in February 2011.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.  However, VCAA notice is not legally required when the issue involves a claim for review of a prior final regional office decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his increased rating claims.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the rating matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014 and before another Veterans Law Judge in May 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judges sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded the claim for increased bilateral ankle disability ratings in January 2017.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

Prior to April 3, 2014, a left ankle disability rating in excess of 30 percent is not warranted.

Prior to April 3, 2014, a right ankle disability rating in excess of 20 percent is not warranted.

Since April 3, 2014, a left ankle disability rating in excess of 40 percent is not warranted.

Since April 3, 2014, a right ankle disability rating in excess of 40 percent is not warranted.


REMAND

Unfortunately, the Veteran's claim for CUE and for entitlement to a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Concerning the CUE claim, as noted in the Introduction the Veteran has raised new theories of CUE in the November 1970 rating decision.  As such, a decision on CUE is deferred until the RO addresses the newly raised theories.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). 

In this case, prior to April 3, 2014, the Veteran's service-connected disabilities consisted of compensable ratings for a right ankle disability (20 percent, effective January 25, 2011), a left ankle disability (30 percent, effective May 1, 1971), linear scarring (20 percent, effective October 7, 2013), right foot arthritis (10 percent, effective February 28, 2011), left foot arthritis (10 percent, effective February 28, 2011), osteomyelitis of the left ankle and scar of the right thenar eminence both noncompensable.  The combined rating was 50 percent from January 2011 and 60 percent from February 2011 and 70 percent from October 2013.  Accordingly, he did not meet the schedular criteria of 38 C.F.R. § 4.16(a) prior to April 3, 2014.  Although the Veteran did not meet the rating requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran was indeed unemployable on account of his service-connected disabilities.

The Board recognizes that the Veteran, and the record, refers to the impact of the service-connected disabilities on his functioning and employment.  Specifically, VA examinations of record indicate that for the period prior to April 3, 2014, the Veteran was not able to work due to the severity of his service-connected disabilities.  The June 2011 VA examiner commented that the Veteran was capable of self-care and that he avoided a lot of heavy and repetitive lifting due to his back condition.  The Veteran told the examiner that he could do his yard work, but had to do it in short intervals due to the feet and ankles, along with the back.  The December 2011 VA examiner commented that the Veteran had constant, moderate pain of both ankles that was exacerbated by any weight bearing performed when standing or with ambulation.  With exacerbation of pain, the examiner said that the Veteran was unable to perform weight bearing.  The April 2013 VA examiner commented that the Veteran's bilateral ankle disability affected his ability to work.  The examiner found that the Veteran has great difficulty walking and standing.  The examiner recommended that the Veteran's employment options included sit-down work only with wheelchair access and handicapped restroom access.

Based on the foregoing, the evidence prior to April 3, 2014, suggests that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 4.16(b).  The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2016); Barringer v. Peake, 22 Vet. App. 242 (2008).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) for the period prior to April 3, 2014, is warranted in this case.

Accordingly, this issue is REMANDED for the following action:

1.  Adjudicate the newly raised theories of CUE in the November 1970 rating decision.

2.  After conducting any development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b) for the period prior to April 3, 2014.  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.  

3.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


